Citation Nr: 9911161	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-45 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had active service from July 1990 to October 
1991.

The veteran filed an initial claim of entitlement to service 
connection for duodenal ulcer disease in January 1992.  His 
claim was denied in an August 1992 Department of Veterans 
Affairs (VA) rating decision.  He was notified of that 
decision by letter, and he did not appeal.  In November 1993, 
the veteran requested that his claim be reopened.

This matter comes the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Roanoke, 
Virginia VA Regional Office (RO), which declined to reopen 
the veteran's claim of entitlement to service connection for 
duodenal ulcer disease.  The veteran subsequently moved, and 
the case was transferred to the Honolulu, Hawaii RO. 

In the March 1994 rating decision, the RO also declined to 
reopen claims of entitlement to service connection for a 
lower back disorder and a bilateral knee condition.  As the 
substantive appeal received in October 1994 did not include 
the issue of entitlement to service connection for a 
bilateral knee condition, this issue is not currently before 
the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1998).

The Board further notes that the RO granted service 
connection for the veteran's lower back disorder in April 
1996, and assigned a ten percent evaluation.  In December 
1997, the veteran filed a claim of entitlement to an 
increased evaluation for his lower back, and in September 
1998, the veteran received notice that the RO increased 
evaluation of the veteran's lower back disorder to twenty 
percent, effective as of December 8, 1997.  As the veteran 
has not filed a notice of disagreement with that decision, 
this matter is not presently before the Board.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1998).



FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for duodenal ulcer disease was originally denied by the 
St. Petersburg, Florida RO in August 1992.

2. The veteran received notification of the denial of his 
claim in August 1992.  He did not appeal that decision.

3. Evidence submitted since the August 1992 decision is new, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

4. The veteran has submitted competent evidence sufficient to 
justify a belief by a fair and impartial individual that 
his claim of entitlement to service connection for 
duodenal ulcer disease is plausible.

5. All relevant evidence necessary for the veteran's appeal 
has been obtained.

6. The credible and probative evidence of record shows that 
the veteran's chronic duodenal ulcer disease was incurred 
in service.


CONCLUSIONS OF LAW

1. The RO's August 1992 rating decision was not appealed and 
became final one year after the veteran was notified of 
the decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (1998).

2. Evidence submitted since the RO's 1992 decision is new and 
material; thus, the veteran's claim of entitlement to 
service connection for duodenal ulcer disease, is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3. Service connection for duodenal ulcer disease is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 
 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for chronic 
disabilities, if shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  For the showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 
Vet. App. at 488, 495-496 (1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (1998).

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

New and material evidence

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well grounded claims

As discussed above, once a claim is reopened based on new and 
material evidence, the Board must decide whether that claim 
is well grounded.  The Court has defined a well-grounded 
claim as a claim which is plausible, that is meritorious on 
its own, or is capable of substantiation.  If he has not 
filed such a claim, the appeal must fail. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  
Case law provides that, although a claim need not be 
conclusive to be well grounded, a veteran must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) the incurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence), and (3) 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Factual Background

Previously submitted evidence

Upon entrance into service, the veteran's abdomen and viscera 
were marked as normal.  In a report of medical history dated 
in July 1989, the veteran reported that he had never had 
stomach trouble.

In a dental health questionnaire dated in July 1990, five 
days after entry into service, the veteran reported a history 
of ulcer problems.

In August 1990, the veteran complained of severe chest pains 
lasting several days similar to pains experienced prior to 
service, and was diagnosed with gastritis.

In October 1990, the veteran was admitted to the Southside 
Community Hospital after being involved in an automobile 
accident.  He was treated in the emergency room for 
lacerations and complaints of abdominal pain.  An abdominal 
examination showed tenderness over the coastal margins 
anteriorly bilaterally.  Upon discharge two days later, the 
physician noted that the veteran was asymptomatic except for 
some mild discomfort along the costal margins.  The physician 
also noted that the veteran's abdomen was soft with normal 
bowel sounds without any masses or significant tenderness.

The veteran reported for follow-up examinations at the 
Southside Community Hospital.  A clinical report dated in 
October 1990 showed a diagnosis of chronic duodenal ulcer 
disease.  The physician noted that there was central 
deformity of the duodenal bulb with prominent mucosal folds.

Reports of medical treatment dated in November 1990 and 
December 1990 show that the veteran was receiving Zantac(r) for 
peptic ulcer disease.

A medical report dated in June 1991 shows that the veteran 
was hospitalized after he fell down and struck his head.  The 
physician reported that the examination was unremarkable 
except for some tenderness over the veteran's lower abdomen.  
The physician noted that in October 1990 the veteran had been 
in an automobile accident and was hospitalized for abdominal 
pain, contusions, abrasions, and a probable concussion.

In a medical board report dated in July 1991, the board 
reported that the veteran was not physically qualified for 
full duty due to chronic lower back pain, and that the 
veteran was not likely to become fit for duty within a 
reasonable time.  Physical examination was noted as 
unremarkable except for examination of the veteran's back.  A 
certificate of discharge dated in September 1991 noted that 
the veteran was released due to physical disability.

In January 1992, the veteran filed a claim of entitlement to 
service connection for duodenal ulcer disease.  The RO denied 
the claim in a rating determination dated in August 1992, on 
the basis that duodenal ulcer disease was not shown by the 
record.
The veteran was notified of that decision by letter; he did 
not file an appeal.


Newly submitted evidence

In November 1993, the veteran filed to reopen his claim of 
entitlement to service connection for duodenal ulcer disease.

In February 1995, a VA physical examination was conducted.  
The veteran reported that he had been seen in the military 
for epigastric burning pain, and had received treatment at a 
VA Medical Center for moderate epigastric tenderness and 
hyperactive bowel sounds.  The veteran reported having been 
treated at different times with Tagamet(r) and Zantac(r).  The 
examiner noted a history of a patchy erythema involving the 
antrum of the stomach, no ulcerations, and having had a small 
inflammatory polyp along the greater curvature of the 
stomach.  The physician stated that the veteran was 
considered to have a reliable history of duodenal ulcer and 
gave a diagnosis of chronic duodenal ulcer disease, by 
history.

In March 1996, the RO received outpatient treatment records 
from the VA Medical Center in Richmond, Virginia. In a 
September 1994 report, the examiner noted that the veteran 
had a history of duodenal ulcer disease since January 1991 
due to an abdomen injury.  The report dated in September 1994 
noted that the veteran experienced intermittent bloating and 
there was epigastric and lower abdomen burning.  In a report 
of treatment dated October 1994, the veteran was noted as 
having a duodenal ulcer. A report dated in January 1995 noted 
that the veteran had an ulcer and needed a refill on his 
Zantac prescription. 

In February 1998, the RO received two chart reports from the 
Southside Community Hospital dated in October 1990.  The 
physician noted that the veteran had  received treatment 
after an automobile accident for lacerations, and that the 
veteran was complaining of epigastric pains.  The veteran had 
reported experiencing these pains some time ago before 
entering service, and that he had been treated for peptic 
ulcer disease.  The veteran reported that the pain had gone 
away when he left home and had now come back.  The physician 
stated that the veteran complained of tenderness to the right 
epigastrium, but that there were no peritoneal signs and no 
masses.  The physician indicated that it was quite possible 
that the veteran was experiencing exacerbation of peptic 
ulcer disease.  In a later chart report, the physician noted 
that since his automobile accident, the veteran had 
experienced some abdominal discomfort and that upper GI 
series showed chronic duodenal ulcer disease

Analysis

Finality

The original August 1970 rating decision was not appealed 
within the applicable one-year time period.  Thus, that 
decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103.  In order to 
reopen the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

New and material evidence

After having carefully reviewed the evidence, the Board is of 
the opinion that the veteran has submitted new and material 
evidence for the purpose of reopening the veteran's claim of 
entitlement to service connection.  The VA physical 
examination dated in February 1995 provides competent medical 
evidence of a current diagnosis of chronic duodenal ulcer 
disease.  Further, the VA examiner noted that the veteran was 
considered to have a reliable history of duodenal ulcer 
disease.  The Board also notes VA outpatient reports received 
by the RO in March 1995 that show ongoing treatment for 
duodenal ulcer disease.

This evidence provides competent medical evidence of a 
current diagnosis of chronic duodenal ulcer disease.  Thus, 
it is of such significance that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge, 155 F.3d at 1363.  Accordingly, new 
and material evidence has been submitted in this case, and 
the claim is reopened.

Well grounded claim

Having reopened the veteran's claim, the next question is to 
determine whether the veteran's claim of entitlement to 
service connection is well grounded.  

With respect to the requirement of a current disability, the 
Board notes that the February 1995 VA examiner diagnosed the 
veteran with chronic duodenal ulcer disease.  Further, VA 
outpatient reports show ongoing treatment for duodenal ulcer 
disease in 1994 and 1995.  Thus, the first element of Caluza, 
medical evidence of a current disability, has been satisfied.  
With respect to the incurrence or aggravation of a disease or 
injury in service, the clinical service report dated in 
October 1990 shows a diagnosis of chronic duodenal ulcer 
disease.  Thus, the second element of Caluza has been 
satisfied as well.  

Finally, for the purpose of well-grounding the veteran's 
claim, in light of both the in-service and post-service 
diagnosis of a chronic disease, and that the veteran brought 
his original claim for service connection within four months 
of discharge from service, the Board finds that there is a 
continuity of symptomatology sufficient to establish a nexus.  
See 38 U.S.C.A. § 5107(a); Savage, 10 Vet. App. at 495-496.

Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for duodenal ulcer disease 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); Caluza 7 
Vet. App. at 506.  Additionally, the Board is satisfied that 
all available relevant evidence is of record and that the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim has been met in accordance 
with 38 U.S.C.A. § 5107.

Service connection

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998); See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The veteran and his representative contend that his duodenal 
ulcer is a chronic condition that had its onset during 
service.  The initial question to be addressed is whether the 
veteran's duodenal ulcer disease existed prior to service, or 
had its onset during service or within the year following his 
discharge from service.

In this case, because duodenal ulcer disease was not 
identified at the time of the veteran's July 1989 enlistment 
medical examination, the statutory presumption of sound 
condition at entrance into service initially attaches.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 
8 Vet. App. 529, 535 (1996); Crowe v. Brown, 7 Vet. App. 238, 
245 (1994). 

The only evidence of record indicating the existence of a 
pre-service condition was that the veteran wrote the word 
"ulcer" and the year "1990" on a dental health 
questionnaire shortly after entry into service, and in a 
history related to a physician at the Southside Community 
Hospital in October 1990.  Neither the service medical 
records nor the post-service medical records clearly and 
unmistakably show that a diagnosis of an ulcer was made prior 
to service.  A mere history of the pre-service existence of a 
condition as recounted by the veteran does not constitute a 
notation of preservice defects, infirmities or disorders for 
the purpose of 38 U.S.C.A. § 1111, but may be considered 
together will all other material evidence in determinations 
as to inception of a condition.  38 C.F.R. § 3.304(b)(1) 
(1998); Crowe, 7 Vet. App. at 245.

Essentially, the record does not contain clear and 
unmistakable (obvious or manifest) evidence which 
demonstrates that a diagnosis of duodenal ulcer disease was 
made prior to service.  In the absence of such evidence, the 
veteran is afforded the presumption of soundness upon 
enlistment.  Consequently, the issue of aggravation of a pre-
existing injury is not applicable in this case.

The service medical records reflect that in 1990, the veteran 
was diagnosed with chronic duodenal ulcer disease.  Service 
medical records dated subsequently document treatment for 
peptic ulcer disease. This evidence tends to show that an 
ulcer was present during service, and that this condition had 
its onset therein.

Additionally, competent medical evidence tends to show that 
the veteran's duodenal ulcer disease, which had its onset in 
service, was a chronic condition.  The Board notes that 
duodenal ulcer disease is defined by regulation as a chronic 
condition.  See §§ 3.307, 3.309.  Further, the veteran 
brought his original claim for service connection within four 
months of discharge from service, tending to show that the 
veteran has experienced ongoing ulcer problems since service.  
The Board also notes that VA outpatient records reflect that 
the veteran was treated for a duodenal ulcer disease in 1994 
and 1995, and in February 1995, a VA examiner again diagnosed 
the veteran with chronic duodenal ulcer disease

As the veteran's chronic duodenal ulcer disease was first 
diagnosed in service, there is a current diagnosis of the 
disease, and the symptomatology has been continuous since 
service, the Board finds that the credible and probative 
evidence in this case supports the veteran's claim.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, 
service connection for duodenal ulcer disease is granted.


ORDER

Entitlement to service connection for duodenal ulcer disease 
is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

